DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-5 and 7) in the reply filed on 10 May 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6 has been cancelled as being drawn to a non-elected invention.

Reasons for Allowance
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a recording device, comprising: 
a recording unit configured to perform recording on a medium; 
a transporting belt configured to transport the medium; and 
a first contact portion and a second contact portion contacting the transporting belt, and inclined in mutually different directions with respect to a movement direction of the transporting belt, wherein 
when a direction orthogonal to the movement direction and along the transporting belt is an orthogonal direction, 
a range, in which the first contact portion and the second contact portion are provided, in the orthogonal direction is wider than a width dimension of the transporting belt in the orthogonal direction, and 
an interval between the first contact portion and the second contact portion in the orthogonal direction increases in the movement direction.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 2-5,
	These claims are allowable due to their dependency on claim 1.

Regarding claim 7,
The primary reason for allowance for this claim is the inclusion of the limitations of a transport device, comprising: 
a transporting belt configured to transport an object; and 
a first contact portion and a second contact portion contacting the transporting belt, and inclined in mutually different directions with respect to a movement direction of the transporting belt, wherein 
when a direction orthogonal to the movement direction and along the transporting belt is an orthogonal direction, 
a range, in which the first contact portion and the second contact portion are provided, in the orthogonal direction is wider than a width dimension of the transporting belt in the orthogonal direction, and 
an interval between the first contact portion and the second contact portion in the orthogonal direction increases in the movement direction.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Momose et al. (US 2014/0247314) discloses an adhesive belt configured to support and transport a recording medium, a recording head configured to record by discharging ink onto the recording medium which is supported on the adhesive belt, and guiding sections arranged at an upstream side relative to the recording head in a transport direction of the recording medium, wherein contact sections of the guiding sections have inclined shapes 20 which are inclined to the downstream side in the transport direction from the inside of the adhesive belt 10 to the outside. [paragraphs 00553-0054.]
Kanemoto (US 2014/0198161) discloses a belt cleaning apparatus that is a cleaning apparatus that cleans a surface of a transporting belt with a cleaning solution, the belt cleaning apparatus including a cleaning member that is in contact with the surface in a rotatable manner, the cleaning member cleaning the surface with the cleaning solution; wherein a distance between the cleaning member and the partition portion becomes gradually smaller towards an upper end of the partition portion.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853